Title: To James Madison from Henry Lee, 10 February 1808
From: Lee, Henry
To: Madison, James



Dear Sir
Washington 10th. feby 08.

	I do not know whether any information I can give will be to you intelligence.  But I am so persuaded of its being a duty in the present situation of our country, that the man best calculated to reproduce harmony & with it strength & happiness to the U States should hear from any man disposed to tell him the truth what he beleives that I again address you.	The removal of the seat of govt. as foolish as wicked, has grown out of the wish to prefer Mr. Clinton to you.	The author of this project may be seen in the treasury buildings.  He is in strict union with the late minister now in Richmond, and while it is pretended that Mr. C. shall be first, it will turn out, that he will take the second station, after it shall be discovered that he cannot be first.  This contract flatters the old candidate, & secures to the young candidate the first place if their united strength can give success.  Under the hope of removal to Philada. it is expected to draw Pensylvania to the support of Clinton.  Thus the change of seat of Govt. will be used on every presidential election as a powerful mean to intrigue & corrupt—dreadful condition for the nation.	The federalists in Virga. are much divided I find, which I lament.	There will be published a series of papers in the Virginian with a view to shew yr. hostility to a fair adjustment of our dispute with England & to prove yr. partiality to F.  These attempts being unsupported by fact will recoil on the author.	The period in which I understand yr. correspondence is relied on to prove the charge is that just preceding & following the formation of the treaty which the P. returned.	If you bring yr. present negotiation to a happy issue, we shall be benefitted & the efforts of yr. opponents will be completely overset.  As to myself I can do you but little service.  I wish it was otherwise, for in promoting yr. elevation I should conscientiously do that which I beleive would promote the common weal.	I must now ask yr. attention to a personal wish which has been excited since I saw you in consequence of the emigration of the portuguese govt. to the Brazils.  A good understanding between them & us will be desireable I presume to govt. & therefore an informal agent may be useful there at once.	I want very much to take my Wife to a warm climate & any aid to bear expences would be agreable	If the idea now suggested shall be approved by you & the informal agent could be sent thru you, I shd. be happy in being yr. agent.	To the latter part of my letr. I ask a short reply  Yrs truely & affy.

H: Lee

